Citation Nr: 1209677	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as nervousness.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for a pulmonary (chest) disability.

4.  Entitlement to service connection for a nasal disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from December 1950 to December 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in June 2010 and remanded for additional development.  In respect to the appellant's claim for entitlement to service connection for an acquired psychiatric disability, the Board finds that the RO substantially complied with the mandates of the June 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  As discussed in the June 2010 remand, the Board notes that it is reconsidering the issues de novo, as the appellant's complete service treatment records were not of record at the time of the last final rating decision in May 1953.  

The appellant requested a videoconference hearing before a Veterans Law Judge and was scheduled for a hearing in May 2010.  However, he did not report for the hearing.  Therefore, the hearing request is deemed to be withdrawn and the Board may proceed to adjudicate this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of a back injury, a pulmonary (chest) disability, and a nasal disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant had an acquired psychiatric disability during the period on appeal.   


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)


VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for an acquired psychiatric disability, claimed as nervousness.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in November 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  In the June 2010 remand, the Board requested that an attempt be made to obtain the appellant's service personnel records.  In July 2010, the National Personnel Records Center (NPRC) informed VA that the appellant's service personnel records were unavailable as they were destroyed in a 1973 fire that occurred at the NPRC.  Inasmuch as the appellant was not at fault for the loss of these records, VA is under heightened obligation to assist the appellant in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The RO has undertaken the required procedures to reconstruct the appellant's records from alternative sources, including notifying the appellant that his personnel records were destroyed and requesting information from the appellant.  The appellant did not respond to the notice and has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a November 2010 psychiatric examination to obtain an opinion as to whether any acquired psychiatric disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, including  psychosis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   

III.  Analysis

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of an acquired psychiatric disability, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of a psychiatric disability, service connection is not warranted.

There are no medical records in the claims file indicating that the appellant has a psychiatric disability.  In his October 2007 claim, the appellant stated that he has had nervous spells ever since having pneumonia in 1951.  

The appellant was evaluated at a VA psychiatric examination in November 2010.  The appellant reported that he had not received treatment for a mental disorder.  There were no medical and/or psychiatric symptoms present during the past year.  The appellant was clean in appearance and appropriately dressed.  The appellant's psychomotor activity and speech were unremarkable.  The appellant was cooperative, friendly and attentive.  His affect was appropriate.  His mood was noted as good, elated.  The appellant had attention disturbance.  He was oriented to person, time and place.  Thought process, and thought content were unremarkable.  He had no delusions and understood the outcome of the behavior.  He did not have a sleep impairment or hallucinations.  He denied having panic attacks, homicidal thoughts or suicidal thoughts.  His memory was normal.  As a result of the examination, the VA examiner found that the appellant did not have an Axis I diagnosis.  The examiner noted that the appellant did not claim to have a mental disorder and did not appear to have one.  

The appellant has asserted that he has nervousness that is related to his service.  However, there is no evidence indicating that the appellant has a current psychiatric disability.  The appellant's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a psychiatric disability, a disorder confirmed by a psychiatric evaluation, is not the type of disorder which is susceptible to a lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the November 2010 VA examination report indicates that the appellant did not claim to have a mental disorder.  Thus, the Board finds that the appellant's contention that he has nervousness as a result of service is less probative than the November 2010 VA examination report indicating that he did not have a mental disorder.

In sum, the Board finds that the preponderance of the evidence is against a finding that the appellant has an acquired psychiatric disability as a result of service.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disability, claimed as nervousness, is denied.


REMAND

In the June 2010 remand order, the Board requested examinations to determine whether the appellant has a back disability that was incurred or aggravated by service and whether the appellant has a pulmonary and/or nasal disability that is related to his military service.  The appellant was evaluated at a VA examination in December 2010.  The claims file was not available at the time of the examination.  The VA examiner later reviewed the claims file and issued an addendum opinion in July 2011.  He indicated that the opinions reported in December 2010 are sustained.  

The December 2010 VA examiner found that the appellant had low back pain.  The VA examiner stated that imaging studies were not conducted as it would reflect his condition related to two post discharge injuries and would not be representative of the condition at discharge.  A December 2010 chest X-ray indicates the appellant had age-indeterminate compression fractures of the mid thoracic spine.  The VA examiner opined that the appellant's low back condition was less likely as not permanently aggravated or a result of any event and/or condition that occurred in-service and/or within one year of discharge including a fall and is at least as likely as not a result of the 1974 work related accident and/or the fall on ice two years ago.  He also found the condition was not caused or worsened by a service-connected disability.  The Board finds the December 2010 VA examination report to be inadequate.  The Board specifically directed the VA examiner to determine whether the appellant had a current back disability.  Although the appellant complained of back pain, the VA examiner did not order X-ray studies to determine whether he had a current back disability.  The VA examiner also failed to provide a rationale for his opinion.  

In a December 2010 addendum, the December 2010 VA examiner found that the appellant had a definitive pulmonary diagnosis of COPD.  The December 2010 VA examiner found that the appellant's COPD was less likely as not permanently expressed in-service and/or within one year of discharge including the 1951 pneumonia and it is at least as likely as not a result of post service infection and/or tobacco use and was not caused by and/or worsened by an already service-connected disability.  However, the VA examiner did not provide a rationale for the opinion.  Consequently, the December 2010 VA examination report is inadequate.

The December 2010 VA examiner also evaluated whether the appellant had a current nasal disability.  At the December 2010 VA examination, the VA examiner found that the appellant had congestion with an upper respiratory infection.  In the July 2011 addendum, the VA examiner stated that the appellant had no nasal disability.  The VA examiner stated that the appellant described intermittent episodic nasal congestion that was less likely as not related to any in-service event and/or condition and at least as likely as not related to allergy and/or upper respiratory conditions common in the general population.  The VA examiner did not provide a rationale for his opinion.  The VA examiner's statement suggests that the appellant may have nasal congestion due to allergies or an upper respiratory condition, which could constitute a nasal disability.  As the VA examiner did not provide a rationale for his opinion that the appellant did not have a nasal disability, it is not clear whether the appellant has allergies or an upper respiratory condition causing congestion.  Consequently, the examination is inadequate.

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Accordingly, another VA examination is necessary to determine whether the appellant has a back and/or nasal disability, and whether the appellant's COPD is related to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Arrange for an examination of the appellant by a health care provider with appropriate experience.  After examination of the appellant and review of the appellant's VA claims folder, the examiner should provide an opinion as to (1) whether the appellant has a current back disability, and if so, (2) whether it is at least as likely as not that any identified back disability was incurred or aggravated by the appellant's military service.  The VA examiner should conduct any diagnostic testing necessary, including X-rays.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Arrange for an examination of the appellant by a health care provider with appropriate experience.  After examination of the appellant and review of the appellant's VA claims folder, the examiner should provide an opinion as to (1) whether the appellant has a chronic nasal disability, and if so (2) whether it is at least as likely as not that any identified nasal disability is related to his military service.  The examiner should also provide an opinion as to (3) whether it is at least as likely as not that the appellant's COPD is related to his military service.

If the reviewing examiner finds that diagnostic testing is necessary, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for residuals of a back injury, a pulmonary (chest) disability, and a nasal disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


